Citation Nr: 1102587	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  05-11 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from February 1992 until August 
1992.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

The Board previously considered this appeal in May 2008 and 
August 2009 and remanded the claim for additional development.  
As will be explained in detail below, the Board finds that 
although the directives were not fully complied with, the record 
is now sufficient to provide a favorable decision on the claim.  
See 38 C.F.R. § 3.159(c)(2) and (3). Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (holding that there was no Stegall violation 
when the examiner made the ultimate determination required by the 
Board's remand, because such determination "more than 
substantially complied with the Board's remand order").  
Accordingly, another remand for strict compliance is not 
necessary.


FINDING OF FACT

The evidence demonstrates it is likely the Veteran's currently 
diagnosed fibromyalgia is related to her period of active 
service.


CONCLUSION OF LAW

The criteria for service connection for fibromyalgia have been 
approximated. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of 
Appeals for Veterans Claims (Court) held that notice under 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) includes notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in May 2004 and May 2008 that fully 
addressed all notice elements.  The May 2004 letter advised the 
Veteran of what evidence was required to substantiate the claim 
and of her and VA's respective duties for obtaining evidence.  
The May 2008 letter notified the Veteran that a disability rating 
and effective date will be assigned in event of award of any 
benefit sought.  After the May 2008 letter, the claim was 
readjudicated in April 2009 and January 2010 Supplemental 
Statements of the Case.  Therefore, any failure in the content or 
timing of the notice is not prejudicial.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO has obtained the service 
treatment records, VA outpatient treatment records and private 
medical records which were identified by the Veteran.  The 
Veteran submitted private medical records, copies of service 
treatment records and articles in support of her claim.  

The claim was previously remanded by the Board in May 2008 for 
corrective VCAA notice and an examination.  A review of the 
February 2009 VA examination reflected that although an opinion 
was rendered, no rationale to support the opinion was provided.  
As such, Board remanded the claim again in August 2009 
specifically directing the examiner to provide a supporting 
rationale and further requesting an opinion as to the 
relationship, if any, between the fibromyalgia and the pain and 
stress fractures shown in service.  A review of the October 2009 
opinion reflects an opinion and rationale for the first question 
was provided; however, the examiner did not provide an opinion as 
to whether the fibromyalgia was caused or aggravated by the pain 
and stress fractures documented during service.  In other words, 
there has not been substantial compliance with this remand 
directive.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999).  In the present case, 
however, the Board finds that any further attempt to obtain the 
opinion would only unnecessarily delay adjudication of the claim, 
particularly when the October 2009 examination provided further 
information which allows the Board to grant the claim on another 
basis. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).  

The Board has considered whether further development and notice 
under the Veterans Claims Assistance Act of 2000 or other law 
should be undertaken.  Given the results favorable to the 
Veteran, further development would not result in a more favorable 
result for the Veteran, or be of assistance to this inquiry.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim

The Veteran seeks service connection for fibromyalgia.  
Specifically, she argues that her complaints of pain and 
diagnoses of stress fractures in service were an early 
manifestation of the subsequently diagnosed fibromyalgia.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the evidence is 
at an approximate balance and the appeal will be allowed.

Service connection will be granted if it is shown that a Veteran 
has a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty in the active military, 
naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury incurred in service alone is not enough.  There 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Generally, to prove service connection, the record 
must contain: (1) the existence of a current disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the current disability and a 
disease or injury incurred or aggravated during service. See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In 
certain cases, competent lay evidence may demonstrate the 
presence of any of these elements. Davidson v. Shinseki, 581 F. 
3d 1313 (Fed. Cir. 2009).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and evidence of a nexus between the 
present disability and that symptomatology. See Voerth v. West, 
13 Vet. App. 117 (1999).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that a disease was incurred in service. 38 C.F.R. § 3.303(d).  

The Veteran has a current diagnosis of fibromyalgia as reflected 
in the February 2009 VA examination.  The remaining question is 
whether there is evidence of an inservice occurrence of an injury 
or disease and evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

Service treatment records fail to reflect a diagnosis of 
fibromyalgia; however, the records reflect the Veteran was 
frequently seen for complaints of joint pain.  The majority of 
the records reflect she was treated and diagnosed with stress 
fractures of the right and left tibia, metatarsalgia, heel 
contusion and tendonitis.  However, some of the service treatment 
records document complaints of joint pain which were not 
attributed to diagnosed disabilities.  For example, in February 
1992 the Veteran was seen for complaints of left knee pain and 
left elbow pain.  The assessment was left knee pain, questionable 
possibility of patellofemoral syndrome by history only, and left 
elbow pain of unclear etiology.  An April 1992 record noted 
follow up for the stress fracture of the right tibia and noted 
there was now progressive pain mid-tibia medially.  A May 1992 
orthopedic consultation reflected complaints of stress fracture 
of the right tibia, now with left tibia pain and history of left 
hip pain.  The plan noted the Veteran revealed she did not 
complain of hip pain before because of "other more pressing 
pain."  Eventually, the Veteran underwent a Medical Evaluation 
Board in May 1992 which noted a history of left knee pain, 
bilateral leg pain and shin splints, and pain in the feet and 
ankles.  The Medical Evaluation Board concluded the Veteran had 
multiple stress fractures of the lower extremities along with 
metatarsalgia, heel contusion and ankle tendinitis.  

The final element is competent evidence of a nexus between the 
current fibromyalgia and the symptoms of pain noted in service.  
The nexus may also be proven by continuity of symptomatology. 38 
C.F.R. § 3.303(b).  By "competent medical evidence" is meant in 
part that which is provided by a person who is qualified through 
education, training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, as noted above, 
in certain cases, competent lay evidence may satisfy any of the 
required elements.  "Competent lay evidence" is defined as any 
evidence not requiring that the proponent have specialized 
education training or experience but is provided by a person who 
has the knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person. 38 C.F.R. § 
3.159(a)(2).

The Veteran was afforded a VA examination in October 1992.  The 
Veteran reported she began having pain the right upper calf and 
left proximal thigh early in basic training and was found to have 
stress fractures.  She described simultaneous low back pain, 
somewhat improved.  She also described left femur and right tibia 
pain which occurred in February or March.  The diagnoses included 
healing stress fractures, left femur, right tibia, and right 
femur, tendonitis of feet and ankles with arthritic changes, 
bilateral shin splints, mild low back pain, musculoskeletal 
strain and bilateral knee pain without findings or anatomic 
diagnosis.  No further opinion was provided. 

A July 1993 VA record provides the first diagnosis.  This record 
included a subjective history of the Veteran developing pain in 
multiple areas of the legs and feet during boot camp.  The 
Veteran was diagnosed with a stress fracture of right tibia, 
question of left tibia and one of left proximal femur.  She was 
seen at Togus and a bone scan in 1992 showed minor increased 
uptake in the proximal left femur.  The presumption was healed 
stress fracture.  There was continued pain in the hips, thighs, 
lower legs in shin regions and foot and knee pain.  There was no 
gross abnormality, no swelling, good motion, no circulatory 
trouble and no evidence of neurologic disease.  X-rays showed no 
bone or joint abnormality.  There was no bone disease to account 
for the pain.  The physician concluded the symptoms appeared to 
be soft tissue in nature, possibly falling into the fibromyositis 
group.  

A July 1999 letter from a private neurologist S.K., M.D. related 
that the Veteran was discharged from the Marines after 10 months 
because of medical problems, first involving stress fractures in 
her feet and "ultimately I think fibromyalgia."  After 
examination for migraines, Dr. K. concluded the Veteran had 
normal neurological exam, migrainous sounding headaches along 
with daily headaches, and a longstanding history of depression 
and fibromyalgia.  

The Veteran was afforded a VA examination in February 2009.  The 
examiner reviewed the claims file and considered the Veteran's 
reported history.  The Veteran explained the symptoms of stress 
fractures began in 1992 during boot camp and involved chronic 
pain of the legs and thighs.  She then noted that both feet were 
burning up and reported sharp pains in the thighs and legs and 
burning pain of the feet.  She explained the fibromyalgia 
symptoms started upon her return home after being medically 
discharged for the stress fractures.  She explained she began 
having pain in the rest of the body and the symptoms were not 
episodic. 

After clinical examination, the examiner diagnosed fibromyalgia.  
The symptoms attributable to the fibromyalgia included pain in 
the upper back, neck, nausea, sleep disturbance, fatigue and 
headaches as well as multiple areas of trigger point pain.  The 
examiner opined that the current symptoms of fibromyalgia less 
likely as not had their onset while in service.  The examiner 
indicated there were specific areas of pain in the bilateral 
lower extremities and feet which were attributable to service-
connected conditions.  These included the residuals of stress 
fractures of the femur and tibia bilaterally and tendonitis and 
metatarsalgia of the feet bilaterally.  Additionally, tenderness 
over the right fifth metatarsal was a nonservice-connected 
condition which was a fracture sustained in 2008.  

The claims file was again reviewed by a VA examiner in October 
2009.  The examiner explained the Veteran clearly indicated the 
onset of symptoms was roughly upon her return home after she was 
medically discharged for the stress fractures.  She indicated she 
started having pain symptoms in the rest of her body.  The 
examiner explained the Veteran had developed stress fractures of 
the bilateral femur and tibia in 1992 while in boot camp.  There 
was also chronic pain in the legs and thighs and pain of the 
right foot due to a fractured fifth metatarsal in September 2008.  
The examiner concluded that the fibromyalgia symptoms, the upper 
body pain, and the pain in the rest of the body, including 
stiffness, constant pain in the neck, back, unexplained fatigue, 
sleep disturbance and headaches started roughly upon the 
Veteran's return according to verbal history.  The examiner 
concluded it was less likely than not that the current 
fibromyalgia had its onset in the service.  The examiner 
explained the symptoms in service were of the lower extremities 
and were attributable to the bilateral stress fractures of the 
femur and tibia and fracture of the right foot.  Her symptoms in 
service were explained by a definitive pathology where the 
fibromyalgia symptoms were not necessarily directly explainable 
through radiological and/or laboratory studies.  

Other VA outpatient treatment records and private treatment 
records document complaints and treatment for pain.  
Significantly, the post service medical evidence reflects the 
Veteran first began complaining of pain as early as October 1992.  
She continued to treat for pain in other areas of the body and 
was provided several diagnoses including fibromyositis, 
myofascial pain syndrome, polymyalgia, hypermyalgia, and complex 
regional pain syndrome.  Treatment varied over the years and 
included stretching, physical therapy, water based therapy, 
electrical stimulation, chiropractor, acupuncture, massage, ice, 
hot tub, corticosteroids and pain medication.  

The Veteran provided testimony at a July 2005 RO hearing and 
February 2008 Board hearing.  The Veteran provided the same 
history at both the July 2005 and February 2008 hearings.  
Specifically, she explained she began having pain in the legs and 
right tibia during boot camp and eventually was diagnosed with 
stress fractures.  She was placed in the medical rehabilitation 
platoon and it was during that period that she began noticing 
pain in other parts of the body, including burning sensations 
that went through the legs into the feet.  During the February 
2008 Board hearing the Veteran clearly testified that she had 
pain in service that was separate from fractures but specifically 
indicated she was never diagnosed with myalgia or fibromyalgia 
during service.  After service, she explained was diagnosed with 
fibromyositis or fibromyalgia around 1992 or 1993 by a VA 
physician.  She reported continued treatment from 1993 until the 
present for fibromyalgia.  She treated with medication, pain 
management and physical therapy at a health club.  She testified 
during the February 2008 Board hearing that a VA physician told 
her he felt the fibromyalgia was a result of the joint pain in 
service and started in feet and traveled up the body.  

Evaluating the evidence in light of the criteria for service 
connection, the Board finds that the evidence is at an 
approximate balance for a finding of continuity of 
symptomatology.  Under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon the 
issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to 
accord the benefit of the doubt is triggered when the evidence 
has reached such a stage of balance.  In the present case, 
evidence against the claim includes the February 2009 VA 
examination and subsequent October 2009 VA opinion.  After review 
of the record and examination of the Veteran, both concluded it 
was less likely as not that the fibromyalgia had its onset in 
service.  The rationale for the opinion was that the symptoms in 
service were attributable to specific diagnosed pathology and the 
fibromyalgia symptoms would not be explainable though 
radiological and/or laboratory studies.  

However, there is also significant evidence in support of the 
claim.  For example, the July 1999 private physician suggested 
the stress fractures ultimately developed into fibromyalgia.  
However, no rationale for this opinion was provided.  See Black 
v. Brown, 5 Vet. App. 177, 180 (1993). See also, Kightly v. 
Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 
348 (1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical professionals 
which are not accompanied by a factual predicate in the record 
are not probative medical opinions). 

Additionally, the Veteran has testified and reported to 
physicians that the symptoms of pain unrelated to diagnosed 
conditions began during service, although they were not 
officially diagnosed until after her separation.  She has 
testified that she treated continuously for the fibromyalgia 
symptoms since service.  In this regard, the Veteran is competent 
to testify as to her symptoms, including pain, as it is something 
of which she has personal knowledge. Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) 
(holding that a lay witness is competent to testify to that which 
the witness has actually observed and is within the realm of his 
personal knowledge).  

The Board finds the Veteran's testimony of pain during service 
and continued pain after service to be credible.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although a handful of 
records note different dates of onset and slightly different 
versions of the reported history, it is unclear whether these 
records are referring to the onset of the pain or the actual 
diagnosis.  See January 1999 private record (noting 
"fibromyalgia x five years") and August 2003 VA rheumatology 
consultation (noting diagnosis in 1991 with subsequent 
remission).  The records with the most detailed subjective 
histories, including the history provided to the two VA 
examiners, reflect the Veteran's description of the onset of pain 
and subsequent treatment and diagnosis was nearly identical.  See 
July 1993 VA record (noting stress fractures diagnosed in service 
with subsequent pain in the hips, thighs, lower legs, feet and 
knees), October 1999 private record (noting the general myalgias 
were first noticed after being placed in rehabilitation for the 
stress fractures), September 2007 VA pain consultation note 
(describing the first onset of pain was the shin splints and 
stress fractures which then developed into electrical pain 
shooting up the legs and thighs and eventually went to the back, 
chest, neck, fingers, arms and toes) and February 2009 and 
October 2009 VA examinations (reflecting a subjective history of 
pain first related to the stress fractures with subsequent pain 
involving sharp pain in the thighs and legs in service and 
fibromyalgia symptoms of the rest of the body beginning upon her 
separation from service).  The Veteran's sworn testimony at both 
the RO and Board hearings that she noticed pain in other parts of 
the body after being placed in the medical rehabilitation platoon 
for her stress fractures was also consistent with the subjective 
histories reported to physicians.  Caluza v. Brown, 7 Vet. App. 
498, 510-511 (1995) (Credibility can be generally evaluated by a 
showing of interest, bias, or inconsistent statements, and the 
demeanor of the witness, facial plausibility of the testimony, 
and the consistency of the witness testimony).  

Most significantly, records created prior to the Veteran's 2004 
claim for VA compensation benefits reflect complaints of pain 
unrelated to the diagnosed stress fractures, metatarsalgia and 
tendonitis.  For example, the October 1992 VA examination, 
completed 12 years prior to the Veteran's claim, noted a history 
of back pain which was "simultaneous" to the stress fractures.  
Similarly, the July 1993 VA treatment record, created 11 years 
prior to the Veteran's claim, reflected the same history of pain 
in multiple areas of the legs in feet in service with continued 
pain in the hips, thighs, lower legs and knees afterwards.  As 
these reports were prepared at a time when the Veteran was not 
seeking VA compensation, the Veteran's sole purpose in relaying 
the history was to obtain an accurate diagnosis and treatment for 
her condition. See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not apply 
before the Board, recourse to the Federal Rules of Evidence may 
be appropriate if it assists in the articulation of the reasons 
for the Board's decision); see also LILLY'S: AN INTRODUCTION TO 
THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal Rule 
803(4), expand the hearsay exception for physical conditions to 
include statements of past physical condition on the rational 
that statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy since the declarant has a 
strong motive to tell the truth in order to receive proper care).  

The service treatment records also support the Veteran's 
contentions.  Although the majority of the complaints in service 
were directly attributable to a diagnosed disability, there were 
indications of joint pain which were unexplained.  For example, a 
February 1992 record noted knee pain and left elbow pain, the 
knee pain only possibly noted to be patellofemoral syndrome by 
history and left elbow pain "of unclear etiology."  A May 1992 
record noted complaints of hip pain.  Additionally, shortly after 
service, during an October 1992 VA examination, the Veteran was 
noted to have mild low back pain and musculoskeletal strain and 
bilateral knee pain "without findings or anatomic diagnosis."  
Accordingly, the Board finds the Veteran's report of pain 
unrelated to the stress fractures, metatarsalgia and tendonitis 
during service to be credible.  

Similarly, the Veteran's report of continued joint pain is both 
competent and credible.  In fact, as noted above, VA and private 
treatment records document continued complaints and treatment for 
pain throughout the body.  

Finally, there are records which indicate the continuous symptoms 
of pain are related to the diagnosed fibromyalgia.  See Savage v. 
Gober, 10 Vet. App. 488, 497 (1997)(noting that when service 
connection is established by continuity of symptomatology, there 
must be evidence that relates the current condition to that 
symptomatology).  In this case, the July 1993 VA record noted the 
symptoms of pain (noted during that visit to be in the hips, 
thighs, lower legs, feet and knees) were likely soft tissue in 
nature, possibly in the fibromyositis group.  The October 2009 VA 
examination related the symptoms of upper body pain, including 
stiffness and pain in the neck, back, fatigue, sleep disturbance 
and headaches to the diagnosed fibromyalgia.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
Specifically, the Board could seek further examination as to the 
relationship between the stress fractures and the fibromyalgia or 
the relationship between the hip, knee and elbow pain and 
fibromyalgia which were not fully addressed by the VA 
examinations.  However, under the "benefit-of-the- doubt" rule, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material to 
the determination of the matter," the Veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  In sum, 
there is sufficient evidence demonstrating symptoms of pain which 
were not related to a diagnosed disability during service, and 
continuing reports and treatment for pain of multiple joints 
since service until the present time.  Additionally, the July 
1993 VA treatment record and October 2009 VA examination related 
these symptoms of pain throughout the body to the currently 
diagnosed fibromyalgia.  Therefore, giving the Veteran the 
benefit of the doubt, the Board is of the opinion that there is 
enough evidence to support the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 
(1993).  Accordingly, service connection for fibromyalgia is 
granted.


ORDER

Service connection for fibromyalgia is granted.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


